7 N.Y.3d 860 (2006)
GEORGE EAGAN GINTHER, Appellant,
v.
MARY O'GRADY GINTHER et al., Respondents.
Court of Appeals of New York.
Submitted July 31, 2006.
Decided October 24, 2006.
Judge PIGOTT taking no part.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that dismissed the appeal from the Supreme Court order granting appellant's motion for a sealing order, dismissed upon the ground that appellant is not a party aggrieved by such order (see CPLR 5511); motion for leave to appeal otherwise denied.